DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the closest prior art of record, Lee et al. to US 2021/0143285, teaches a semiconductor device comprising:
a stack structure SST including gate patterns GP and insulating patterns IP2;
a channel layer CL penetrating the stack structure SST;
a memory layer ML penetrating the stack structure SST, the memory layer ML surrounding the channel layer CL; and
a select transistor DSG or SSG connected to the channel layer CL.
	
	Lee et al. failed to teach that the select transistor DSG or SSG includes:
	a carbon layer Schottky-joined with the channel layer;
	a select gate spaced apart from the carbon layer; and
		a gate insulating layer between the select gate and the carbon layer.
	In addition, there is no secondary reference is able to remedy the deficiencies of Lee teachings with reasonable motivation.
In re claim 10, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2021/0143285.  The improvement comprises that the select transistor includes: a carbon layer in contact with the source layer and the channel layer; a select gate spaced apart from the carbon layer; and a gate insulating layer between the select gate and the carbon layer.
	In re claim 16, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2021/0143285.  The improvement comprises that the select transistor includes: a carbon layer in contact with the conductor and the channel layer; a select gate spaced apart from the carbon layer; and a gate insulating layer between the select gate and the carbon layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 9,343,469.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 3, 2022



/HSIEN MING LEE/